UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-6971



BERNARD GREGORY LAMP,

                                                 Plaintiff - Appellant,
          and


DONALD WAYNE DAY,

                                                              Plaintiff,

          versus


VIRGINIA PAROLE BOARD, State Agency; GENE
JOHNSON, Director, Virginia Department of
Corrections; CAROL WALLACE, Warden; GARY
GRAHAM, Operations Officer; JOHN DOES; JANE
DOES,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. James R. Spencer, District
Judge. (CA-03-12-3)


Submitted:   October 9, 2003                 Decided:   October 21, 2003


Before LUTTIG, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gregory Lamp, Appellant Pro Se.    Jerry Walter Kilgore,
Attorney General, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Bernard Gregory Lamp seeks to appeal the order dismissing his

42 U.S.C. § 1983 (2000) complaint.        This court may exercise

jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and

certain interlocutory and collateral orders, 28 U.S.C. § 1292

(2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949).   Because the district court dismissed

fewer than all claims of all parties in the order Lamp seeks to

appeal, the order is neither a final order nor an appealable

interlocutory or collateral order.     Accordingly, we dismiss the

appeal for lack of jurisdiction.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2